


Exhibit 10.03
Amended Nonqualified Stock Option Grant Agreement under the
Amended and Restated Omnibus Incentive Plan - Non-Employee Director


ANGIE'S LIST, INC.
NONQUALIFIED STOCK OPTION AGREEMENT


This Nonqualified Stock Option Agreement (this "Agreement") is entered into as
of the Grant Date specified below, by and between __________________ (the
"Optionee") and Angie's List, Inc., a Delaware corporation (the "Corporation").
In consideration of the premises, the Corporation and the Optionee agree as
follows:
1.
Option: Basic Terms.



A.
Defined Terms and Rules of Construction. Except as otherwise defined herein,
capitalized terms shall have the meanings specified by the Angie's List, Inc.
Amended and Restated Omnibus Incentive Plan, as may be amended, restated or
modified from time to time (the "Plan"), and the rules of construction specified
in the Plan shall apply to this Agreement as well.



B.
Grant of Option. The Corporation hereby grants the Optionee the right to
purchase up to _____ Shares upon the terms and conditions set forth below (the
"Stock Option").



C.
Grant Date. The date of the grant of the Stock Option is __________ __, _____
(the "Grant Date").



D.
Type of Option. The Stock Option is a Nonqualified Stock Option.



E.
Subject to Plan. The Stock Option is subject to the terms and conditions of the
Plan. By signing this Agreement, the Optionee acknowledges that the Corporation
has provided him or her with a copy of the Plan. The terms of the Plan are
hereby incorporated herein by reference.



F.
Vesting of Option.

 
a.
Subject to accelerated vesting upon a Change of Control as set forth below, the
Stock Option shall only become vested and therefore exercisable as provided in
the following vesting schedule:

    
Vested Percentage


The option grant vests in four equal quarterly installments over a one year
period from the grant date.
            
b.
Upon vesting pursuant to the foregoing schedule, the vested portion of the Stock
Option shall be fully exercisable at any time prior to the Expiration Date (as
defined below). The Optionee's interest in the Stock Option, to the extent it is
not exercised prior to the Expiration Date, shall be forfeited. The Optionee
shall have no further rights under the Plan with respect to a Stock Option (or
portion thereof) to the extent the Stock Option (or portion thereof) has been
forfeited.



c.
In the event of a Change in Control, the vesting of the Stock Option, and the
time during which the Stock Option may be exercised shall be accelerated
automatically and shall be fully exercisable and all restrictions thereon shall
lapse at least ten (10) days prior to the closing of the transaction causing the
Change in Control (and the Stock Option shall terminate if not exercised prior
to the closing of such).


1

--------------------------------------------------------------------------------






G.
Expiration Date. Unless earlier terminated pursuant to the terms and provisions
of the Plan or this Agreement, the Stock Option with respect to Shares shall
expire on the 10th anniversary of the Grant Date (the "Expiration Date").



H.
Purchase Price. The purchase price for each Share subject to the Stock Option
shall be ___________________ ($____) (the "Exercise Price").



2.
Method of Exercise. The Stock Option shall be exercisable by the Optionee
pursuant to the method specified by the Committee which, unless otherwise
specified, shall be electronically via the Plan’s brokerage website which has
been or will be made available promptly to the Optionee after the date hereof
via electronic communication (the "Exercise Notice"). The Exercise Notice must
state the number of Shares for which the Stock Option is being exercised. The
Exercise Notice must be signed by the Optionee and must be accompanied by
payment of the Exercise Price plus payment of any applicable withholding tax.
The Stock Option shall be deemed to be exercised upon receipt by the Corporation
of the Exercise Notice accompanied by the Exercise Price and payment of any
applicable withholding tax.



3.
Method of Payment. Payment of the Exercise Price shall be by any of the
following methods, at the election of the Optionee: (a) cash; (b) check; (c)
with the consent of the Committee, surrendered Shares issuable upon the exercise
of the Stock Option having a Fair Market Value on the date of exercise equal to
the aggregate Exercise Price of the Stock Option or exercised portion thereof;
or (d) such other method or combination of methods as approved by the Committee.



4.
Restrictions on Exercise. If the issuance of Shares upon exercise of the Stock
Option, or the method of payment for such Shares, would constitute a violation
of any applicable federal or state securities or other law or regulation, then
the Stock Option may not be exercised. The Corporation may require the Optionee
to make any representation and warranty to the Corporation as may be required by
any applicable law or regulation before allowing the Stock Option to be
exercised.



5.
Non-Transferability. Neither the Stock Option nor any portion thereof shall be
transferred, sold, pledged, assigned, hypothecated, or disposed of in any manner
by the Optionee other than by will or the laws of descent and distribution to
the extent hereinafter set forth. The Stock Option may be exercised during the
Optionee's lifetime only by the Optionee hereof or, upon the Optionee's legal
incapacity to act on his or her own behalf, by the Optionee's conservator or
other lawful representative. The Stock Option shall be null and void and without
effect upon any attempted assignment or transfer, except as hereinabove
provided, including without limitation, any purported assignment, whether
voluntary or by operation of law, pledge, hypothecation, or other disposition
contrary to the provisions hereof, or levy of execution, attachment, trustee
process or similar process, whether legal or equitable, upon the Stock Option.



6.
Adjustments. If an event described in Section 3(c) of the Plan occurs, the
number of Shares subject to the Stock Option and the Exercise Price shall be
appropriately adjusted by the Committee in the manner set forth in Section 3(c)
of the Plan.



7.
Early Expiration Upon Termination of Service. As set forth in Section 13 of the
Plan, in the event of your Termination of Service for any reason, any portion of
the Stock Option that is unvested (or otherwise unexercisable or for which
restrictions have not lapsed) as of the Termination Date shall terminate and be
forfeited as of the Termination Date and (i) if your Termination of Service is
for Cause, the portion of the Stock Option that has previously vested (and is
otherwise exercisable) as of the Termination Date shall terminate and be
forfeited as of the date and time you are terminated; (ii) if the Termination of
Service is a result of your death or Disability, the portion of the Stock Option
that has previously vested (and is otherwise exercisable) as of the Termination
Date shall terminate and be forfeited on the date that is one (1) year after the
Termination Date, but in no event after the Expiration Date; and (iii) if your
Termination of Service is other than due to death, disability or for Cause, the
portion of the Stock Option that has previously vested (and is otherwise
exercisable) as of the Termination Date shall terminate and be forfeited on the
date that is three (3) months after the Termination Date, but in no event after
the Expiration Date



8.
Indemnification. The Optionee agrees to hold the Corporation and its officers,
directors, and controlling persons (as defined in the Securities Act of 1933, as
amended (the "Securities Act"), and any persons affiliated with any of them or
with the issuance of the Stock Option subject to this Agreement, harmless from
all expenses, liabilities, and damages (including reasonable attorneys' fees)
(i) deriving from a disposition of the Stock Option or Shares acquired pursuant
to the Stock Option in a manner that violates the Securities Act or of any
applicable state securities law or (ii) that may be suffered by any person by
reason of any breach of a representation required of the Optionee by this
Agreement or the Plan.


2

--------------------------------------------------------------------------------




9.
No Agreement of Employment. Neither the grant of the Stock Option nor this
Agreement shall be deemed to create any agreement with, or obligation by, the
Corporation to employ or otherwise engage the services of Optionee for any
period of time, it being understood that, unless Optionee has an employment,
consulting or other agreement with the Corporation that provides otherwise, the
Optionee's employment or service with the Corporation may be terminated by the
Corporation at any time, with or without cause.



10.
Notices. All notices and other communications required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been duly
given as follows (a) if to the Corporation, mailed first class, postage prepaid
at the principal business address of the Corporation to the attention of the
Secretary of the Corporation; or (b) if to Optionee then delivered personally,
mailed first class, postage prepaid at the last address of Optionee known to the
Corporation at the time the notice or other communication is sent.



11.
Entire Agreement. This Agreement, including the Plan, contains the entire
understanding and agreement between the parties hereto respecting the subject
matter hereof, and there are no representations, agreements, arrangements, or
understandings, oral or written, between the parties hereto relating to the
subject matter of this Agreement that are not fully expressed herein.



12.
Governing Law. The validity, performance, enforcement, interpretation and any
other aspect of this Agreement shall be governed by the internal laws of the
State of Delaware (to the extent not inconsistent with the applicable provisions
of the Code) notwithstanding the choice of law provisions of any jurisdiction.
Optionee hereby consents to the exclusive jurisdiction of the local, state and
federal courts, as applicable, within the State of Indiana, and waives any
defense of lack of personal jurisdiction or improper venue to a claim brought in
such court.



13.
Counterparts. This Agreement may be executed in two original or facsimile
counterparts, each of which shall be deemed to be an original and both of which,
when taken together, shall constitute one instrument.



14.
Amendment. This Agreement may not be modified, amended, or waived in any manner
except by an instrument in writing signed by both parties to this Agreement.



[Signature Page Follows]









3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.


"CORPORATION"


ANGIE'S LIST, INC.




By:____________________________________
Name:__________________________________
Title:___________________________________
Date:___________________________________


"OPTIONEE"


______________________________
Signature


______________________________
Print Name


______________________________
Street Address


______________________________
City, State, Zip Code


______________________________
Social Security No.








S-1





4